     Case: 2:20-cv-00459-JLG-KLL Doc #: 13 Filed: 05/14/20 Page: 1 of 5 PAGEID #: 43




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

JANE DOE                         ,

                        Plaintiff,

                                                       Civil Action 2 :20-cv- 459
         v.                                            Judge James L. Graham
                                                       Magistrate Judge Karen L. Litkovitz
ANDREW K. MITCHELL, et al.,

                        Defendant.

                                     RULE 26(f) REPORT

       Pursuant to Federal Rule of Civil Procedure 26(f), a meeting was held on 05/12/2020 and
was attended by:

Sara M. Valentine, Esq.                     , counsel for plaintiff(s)   Jane Doe                ,

David A. Goldstein, Esq.                    , counsel for plaintiff(s)   Jane Doe                ,

Janet R. Hill Arbogast, Esq.                , counsel for defendant(s) City of Columbus          ,

Joseph M. Gibson, Esq.                      , counsel for defendant(s) City of Columbus      ,

Scott C. Walker, Esq.                       , counsel for defendant(s) Andrew K. Mitchell    ,

Thomas J. Novack, Esq.                      , counsel for defendant(s) Andrew K. Mitchell    ,

Counsel represent that, during the meeting, they engaged in a meaningful attempt to meet and
confer on the matters outlined below.

1.       CONSENT TO MAGISTRATE JUDGE

Do the parties consent to Magistrate Judge jurisdiction pursuant to 28 U.S.C. § 636(c)?

        Yes      X    No

2.       INITIAL DISCLOSURES

Have the parties agreed to make initial disclosures?

 X     Yes              No      _____The proceeding is exempt under Rule 26(a)(1)(B)
If yes, such initial disclosures shall be made by 07/14/20 .
     Case: 2:20-cv-00459-JLG-KLL Doc #: 13 Filed: 05/14/20 Page: 2 of 5 PAGEID #: 44




3.        VENUE AND JURISDICTION

Are there any contested issues related to venue or jurisdiction?

        Yes           X    No

If yes, describe the issue:


If yes, the parties agree that any motion related to venue or jurisdiction shall be filed by
             .

4.        PARTIES AND PLEADINGS

      a. The parties agree that any motion or stipulation to amend the pleadings or to join
         additional parties shall be filed by  08/03/2020         .

      b. If the case is a class action, the parties agree that the motion for class certification shall be
         filed by              .

5.        MOTIONS

      a. Are there any pending motion(s)?

                Yes        X    No

          If yes, indicate which party filed the motion(s), and identify the motion(s) by name and
          docket number:

      b. Are the parties requesting expedited briefing on the pending motion(s)?

                Yes        X    No

          If yes, identify the proposed expedited schedule:

          Opposition to be filed by              ; Reply brief to be filed by              .

6.        ISSUES

Jointly provide a brief description of case, including causes of action set forth in the complaint,
and indicate whether there is a jury demand: Plaintiff Jane Doe brings this Civil Action pursuant
to 42 U.S.C. §§ 1983 and 1988 against former Columbus police officer Defendant Mitchell for his
use of excessive force, and relatedly a Monell v. Department of Social Services of New York, 436
U.S. 658 (1978) action against Defendant City of Columbus and Defendant Does. There is a jury
demand.



                                                     2
 Case: 2:20-cv-00459-JLG-KLL Doc #: 13 Filed: 05/14/20 Page: 3 of 5 PAGEID #: 45




7.      DISCOVERY PROCEDURES

     a. The parties agree that all discovery shall be completed by 05/12/21. The parties agree
        to schedule their discovery in such a way as to require all responses to discovery to be
        served prior to the cut-off date, and to file any motions relating to discovery within the
        discovery period unless it is impossible or impractical to do so. If the parties are unable to
        reach an agreement on any matter related to discovery, they are directed to arrange a
        conference with the Court. To initiate a telephone conference, counsel are directed to join
        together on one line and then call the Magistrate Judge’s chambers or provide the Court with
        a call -in number.
     b. Do the parties anticipate the production of ESI?      X Yes           No

        If yes, describe the protocol for such production: The parties shall produce all ESI on a
        flash drive. ESI shall include all information related to the case, including but not limited
        to native files such as user-created documents, which could be in Microsoft Office or
        OpenDocument file formats, as well as other files stored on computer, but could include
        video surveillance footage saved on a computer hard drive, computer-aided design files
        such as blueprints or maps, digital photographs, scanned images, archive files, e-mail, text
        messages, and digital audio files, among other data. All ESI shall be produced in PDF
        format. ESI shall include personal devices, including but not limited to cellular phones and
        laptops. All emails produced shall be produced in chronological order. All email chains
        shall be kept in one PDF file.


     c. Do the parties intend to seek a protective order or clawback agreement? Yes.

        If yes, such order or agreement shall be produced to the Court by                 07/30/2020.

8.      DISPOSITIVE MOTIONS

     a. Any dispositive motions shall be filed by               06/16/2021.

     b. Are the parties requesting expedited briefing on dispositive motions?

               Yes            X     No

        If yes, identify the proposed expedited schedule:

        Opposition to be filed by              ; Reply brief to be filed by           .

9.      EXPERT TESTIMONY

     a. Primary expert reports must be produced by                 02/12/2021.

     b. Rebuttal expert reports must be produced by                03/29/2021.

                                                  3
 Case: 2:20-cv-00459-JLG-KLL Doc #: 13 Filed: 05/14/20 Page: 4 of 5 PAGEID #: 46



10.    SETTLEMENT

Plaintiff(s) will a make a settlement demand by 08/11/2021. Defendant will respond by
 09/10/2021 . The parties agree to make a good faith effort to settle this case. The parties
understand that this case will be referred to an attorney mediator, or to the Magistrate Judge, for
a settlement conference. The Court refers cases to settlement throughout the year. The parties
request the following month and year:
                                  _____November 2021__________
In order for the conference to be meaningful, the parties agree to complete all discovery that may
affect their ability to evaluate this case prior to the settlement conference. The parties understand
that they will be expected to comply fully with the settlement conference orders which require,
inter alia, that settlement demands and offers be exchanged prior to the conference and that
principals of the parties attend the conference.

11.    RULE 16 PRETRIAL CONFERENCE

Do the parties request a scheduling conference?

      Yes, the parties would like a conference with the Court prior to it issuing a scheduling
order. The parties request that the conference take place               in chambers         by
telephone.


 X    No, a conference is not necessary; the Court may issue a scheduling order after
considering this Report.




                                                  4
   Case: 2:20-cv-00459-JLG-KLL Doc #: 13 Filed: 05/14/20 Page: 5 of 5 PAGEID #: 47



 12.        OTHER MATTERS

 Indicate any other matters for the Court’s consideration:

Plaintiff intends to file a Protective Order to keep the identity of Jane Doe confidential.

 Signatures:

 Attorney for Plaintiff(s):                             Attorney for Defendant(s):

 /s/ David a. Goldstein, per authority                 /s/ Scott C. Walker, per authority
 Counsel for                                             Counsel for Defendant Andrew K. Mitchell
 Plaintiff                                               Bar # 0063631
 Bar #
 0064461


 /s/ Sara M. Valentine                                  /s/ Thomas J. Novack, per authority
 Counsel for                                            Counsel for Defendant Andrew K. Mitchell
 Plaintiff                                              Bar # 0038570
 Bar
 #0098685

                                                        /s/ Janet R. Arbogast, per authority
                                                        Counsel for Defendant City of Columbus
                                                        Bar # 0061955

                                                        /s/ Joseph M. Gibson, per authority
                                                        Counsel for Defendant City of Columbus
                                                        Bar # 0084587


 Date: 05/13/2020
       05




                                                   5
